Citation Nr: 1138935	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy, including as secondary to service-connected residuals of a right knee meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for lumbosacral spine degenerative joint disease with lumbar radiculopathy and numbness over the right foot and right thigh.  

In January 2009 and May 2011, the Board remanded this claim, in part, to obtain a VA bone scan from October 2005.  The Board finds that there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A preponderance of the evidence is against a finding that chronic lumbar spine disability had its clinical onset, increased in severity or is otherwise related to service; it was not caused or aggravated by the service-connected right knee disability.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated in service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In April 2004 and in March 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The March 2009 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Here, the Veteran was given a VA examination in October 2004.  The Board finds that all private records have been requested.  All VA records and service treatment records have been associated with the file.  In August 2011, the Veteran stated he had no further evidence to submit.  The Board finds the duties to notify and to assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where a veteran served continuously for ninety (90) or more days during a period of war, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of a veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regulations provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  In Allen v. Brown, 7 Vet.App. 439, 448 (1995), the United States Court of Appeals for Veterans Claims (Court) held that the term "disability" as used in 38 U.S.C.A. § 1110 refers to impairment of earning capacity.  Any additional impairment of earning capacity resulting from an already service-connected condition shall be compensated, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition.  Id.  The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, Footnote 4.  

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2011) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

In his March 2004 claim, the Veteran contended that he had back problems and pain.  He said he was claiming that his back problem was secondary to his service-connected right knee disability because it caused him to favor his right leg and he did not walk straight.  In his November 2005 appeal, the Veteran said that VA did a bone scan two months prior and it might be pertinent to his claim.  The Veteran asserted that all problems with his back were related to his service.  

Service treatment records show a clinical evaluation of the Veteran's spine was normal upon enlistment in August 1966.  In October 1971, a service treatment record noted that the Veteran was qualified for transfer but had recurrent injuries to his right knee and may have an orthopedic problem in the future.  In March 1972, an operative report showed the Veteran had a right medial meniscectomy.  He experienced locking, pain, and effusion after a motorcycle accident.  In April 1972, an X-ray of the right knee was normal.  In November 1972, a report of medical examination showed the Veteran's spine was normal and that he was being discharged with a left elbow disability.  The Veteran indicated that he did not have and never had had recurrent back pain on a report of medical history.  

After separation, the Veteran filed his initial claim for compensation that same month.  He did not mention any back problems.  In January 1973, the Veteran received a VA examination.  It focused on the right knee, the Veteran had no back complaints and there were no abnormal findings.  The examination report shows that the Veteran's carriage was good and his posture was erect.  The examination noted that the Veteran was "heavy overweight."  His knee surgery scar was well-healed and the Veteran could squat and heel and toe with no discomfort or disability.  In March 1973, the RO granted service connection for hypertension, the residuals of a right knee meniscectomy, and a left elbow disability from the date of discharge (all at 0 percent disabling).  

More recent medical evidence shows that the Veteran went to see Dr. Overstreet in August 2001 because he fell down three steps one day prior to the appointment.  He fell on his left hip.  He had difficulty walking and had a lot of pain in his hip.  He was sent for an X-ray, which revealed a loss of joint space and "a lot of osteoarthritis."  There was a possible fracture.  He was referred to another doctor.  In the next visit (November 2001), his hip was not mentioned.  

Dr. Overstreet's records from February to May 2002 show the Veteran had gouty arthritis.  January to February 2003 records show the Veteran wanted a referral for hip replacement.  Also in February 2003, Dr. Overstreet diagnosed the Veteran with chronic generalized osteoarthritis and gouty arthritis.  

A February 2003 VA examination for hypertension stated that the Veteran came in to be evaluated for his spine and hypertension, however, the Veteran had no pending claim for his spine at this time.  The Veteran did not complain of spine problems, but did complain of knee and elbow problems and the evidence in the file shows he was being evaluated for these problems.  

The Veteran's gait was "okay"; he walked slowly.  He had no functional loss on standing and walking in the area.  He had no unusual shoe wear pattern, no calluses and no breakdown of the skin.  There was no inflammatory arthritis.  X-rays showed osteoarthritis in the right knee and left elbow.  The diagnoses were poorly controlled hypertension and osteoarthritis of the right knee and left elbow.  

A February 2003 VA nursing note showed that the Veteran had a walking cane aid when he came to his evaluation.  

In May 2003, a VA primary care record showed the Veteran had positive symptoms of the knees, elbows, and hips.  He had muscle cramps, joint pain and stiffness.  Pulses and extremities were normal, except 4/5 strength in the left lower extremity.  He was advised to follow a prescribed diet and exercise.  

By September 2003, a VA primary care record showed that the Veteran stated he had right leg numbness.  He had no tenderness on palpation of the spine.  He walked with a cane and limped.  There was negative straight leg raising bilaterally.  An X-ray of the spine was recommended.  It was noted that there was some atrophy of the right calf muscle and shortening of the right leg.  

At an October 2003 VA electromyography (EMG) consultation, the Veteran complained of numbness in his posterior and lower leg.  He reported a history of injury to the right lower extremity years ago and said he had been limping on his right leg, which he claimed was shorter than his left leg.  The Veteran stated the numbness started on his right thigh and radiated into his calf area.  Upon examination it was noted that he had mild calf atrophy on the right side.  Nerve conduction studies were performed on the right peroneal, posterior tibial and sural nerves.  The tibial and sural nerves were normal, but the right peroneal had decreased amplitudes with borderline normal conduction velocity.  An EMG was performed; the diagnosis was right L4-L5 radiculopathy of moderate severity.  

A February 2004 VA primary care record noted that the Veteran continued to have joint pain and gout.  

In March 2004, the Veteran went to see Dr. Lightfoot, a chiropractor.  On a physical history record, the Veteran reported he had back trouble for the past two days.  On an examination findings sheet, the chiropractor wrote "bad disc 5L."  From March to May 2004, there was an improvement in low back pain.  A chiropractic record from April 2004 noted that the Veteran complained of right low back, right leg and right knee pain.  The Veteran was responding positively but slowly.  The diagnoses included subluxation of lumbar vertebra L5, radiculitis of the leg and knee pain.  The chiropractor then wrote: "Right Knee (sic) pain is directly related to his hip and low back pain."  

An April 2004 record from Dr. Overstreet showed that the Veteran came in for follow up.  He felt like he was getting gout again.  He told Dr. Overstreet that he had surgery in 1971 for joint instability.  After surgery, he said he walked with a limp and it seemed like his right leg was shorter causing him to throw excess weight on his left leg.  His back position added to the pain.  The assessment was gout and osteoarthritis.  In June 2004, Dr. Overstreet stated: 

[The Veteran] had surgery in 1971 for joint instability in his right knee.  After surgery he walked with a limp because his right leg was shorter-causing him to be unbalanced.  Throwing excess [weight] on his left hip-causing disuse arthritis in the hip and lower back.  He is now completely and totally disabled.  

In October 2004, the Veteran received a VA examination for his spine.  The claims file was reviewed.  The examiner noted that the Veteran's right knee meniscectomy residuals were rated as 10 percent disabling.  The operation was in 1971 and since that time he felt better, although more recently his right knee had given him problems.  The right knee was intermittent.  The Veteran also reported pain at the low back, left hip, and right foot.  He was told he had degenerative disk and spondylosis of the mid-dorsal spine as well as having degenerative disc disease at L1-2, L3-4, and L5-S1.  

The examiner noted that the Veteran had severe degenerative joint disease of the hip.  An X-ray of the left hip from September 2003 showed near complete obliteration of the hip joint space with several findings that were consistent with degenerative joint disease.  The Veteran explained he had been seen by an orthopedic surgeon and was scheduled for a left hip replacement.  The October 2003 EMG report was noted by the examiner.  The examiner remarked that the Veteran had exhibited rare denervation potentials in the right anterior tibialis, internal hamstring and right L4-L5 lumbar paraspinal muscles.  The impression of right L4-L5 radiculopathy of moderate severity was noted.  The Veteran reported pain in all these joints.  He also reported gout, for which he took medication.  

The Veteran had a cane and a device to help him put on his socks.  He denied further trauma to his joints since service.  It was noted that the Veteran could not walk for any long distances and had an antalgic gait.  He sat with an abnormal posture and with an abnormal curvature to his spine.  When he walked, his left foot was fixed and the result being the left foot pointed in the left direction.  He had difficulty putting on pants and shoes.  

The diagnoses were lumbosacral spine with severe degenerative joint disease with severe functional loss of range of motion due to pain and lumbar radiculopathy with numbness over the right foot and right thigh posteriorly of moderate severity.  
The examiner opined that the degenerative joint disease and the radiculopathy were not related to service.  The Veteran had severe arthritis of the right knee, due to his service.  The examiner explained that the radiculopathy of the spine was due to his severe degenerative joint disease of the spine.  The spine condition was due to the degenerative nature of osteoarthritis and not secondary to the meniscectomy residuals of the right knee.  It was noted throughout the report that the Veteran had arthritis in his left hip and he had gout, as opposed to only having arthritis in his spine.  

In February 2005, a VA primary care record shows that the Veteran received a hip replacement two months prior.  He reported joint pain in the right leg and knee.  He had no tenderness to palpation of the spine, but walked with a cane.  In September 2005, a VA primary care record shows that the Veteran had sacral tenderness after falling off of his lawnmower.  He again complained of joint pain.  He had no tenderness on palpation of the spine, walked with a cane and had a right limp.  The diagnosis was sacral pain.  The plan was to get an x-ray of the coccyx and sacrum to screen for a fracture.  

In October 2005, a VA primary care triage note showed that the Veteran requested to see his primary care physician for the result of his bone scan and occult blood test.  A pain note (entered minutes after the triage note) showed that the Veteran had pain in the coccyx area for the past month.  He thought there might be a fracture.  An October 2005 addendum showed that the Veteran was notified of the findings of his bone scan.  He said he understood.  The October 2005 VA bone scan showed a grossly normal sacro-coccygeal spine.  

January 2007 and 2008 VA primary care records showed no tenderness to palpation to spine.  

The Board must assess the competency of the Veteran's statements.  The Veteran is competent to state he has pain in his back because this is something that he actually has experienced.  Barr, 21 Vet. App. at 307; 38 C.F.R. § 3.159(a)(2).  He is not competent to determine the etiology of a back disability.  Jandreau, 492 F.3d at 1377, Footnote 4.  

As for credibility, the Board finds that the Veteran's complaints regarding pain in his back are credible as there is no evidence to the contrary.  Caluza, 7 Vet. App. 498.  However, the Board does not find credible the Veteran's assertion at the October 2003 EMG consultation that he had a leg length discrepancy and/or that he limped since his right knee surgery in service.  Such findings are not documented in service, on the separation examination or on the VA examination report in January 1973.  Instead, the Board finds that the Veteran first started to have some ambulation problems after falling in August 2001 (see Dr. Overstreet's August 2001 record).  As a result, the Board assigns no weight to the assertion regarding a leg length discrepancy and/or that he limped since his right knee surgery in service.  

The Board also must address the competency and credibility of the medical evidence.  As conflicting medical opinions were given in this case, the Board must assess the probative value of the opinions.  Prejean, 13 Vet. App. at 448-449.  As explained above: "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  

Dr. Overstreet's June 2004 opinion was based on his treatment of the Veteran and the Veteran's history of having surgery in 1971 and then walking with a limp due to leg length discrepancy.  However, the January 1973 VA examination shows the Veteran did not walk with a limp; his carriage was good and his posture was erect.  The first indication of the Veteran having difficulty walking was in August 2001, after he fell on his left hip.  Even at a VA examination in February 2003, the Veteran walked slowly but still with a normal gait; he did not have any unusual shoe wear pattern, no calluses and no breakdown.  Later that year, he started walking with a cane and having ambulation problems.  He then started to report to clinicians he had walked with a limp since service, which is not borne out by the evidence.  As Dr. Overstreet relied on inaccurate facts, the Board assigns less weight to that opinion.  

In April 2004, the Veteran's chiropractor wrote: "Right Knee (sic) pain is directly related to his hip and low back pain."  There was no explanation for this opinion and it was not accompanied by a history beyond that the Veteran experienced right low back pain for two days and right leg/knee pain for over one year.  The Board assigns this opinion little weight.  

The October 2004 VA examiner opined that the Veteran's spine disability was due to the degenerative nature of his osteoarthritis and not due to residuals of a right knee meniscectomy.  The pain from the Veteran's hip and spine were related to his degenerative joint disease alone, and not his right knee disability.  The examiner reviewed the claims file, demonstrated a correct understanding of the Veteran's history, interviewed the Veteran and performed a physical examination.  The examiner reviewed clinical and diagnostic tests and provided rationale for his opinion.  Although there was some evidence of a leg length discrepancy, the examiner explained that at the time of the examination the Veteran's left hip was fixed in internal rotation due to severe degenerative joint disease.  It was the nature of the degenerative joint disease that was causing the Veteran's spine disability and not his service-connected right knee disability.  The Board assigns the October 2004 VA examination report great weight.  

The Board finds service connection for a lumbar spine disability is not warranted.  On the issue of direct service connection, the Board finds the Veteran did not serve in combat and is not afforded that presumption under 38 U.S.C.A. § 1154(b).  There is no showing that degenerative joint disease of the lumbar spine is related to service.  The Board relies on the October 2004 VA examination report in coming to this conclusion.  

The Veteran's separation examination shows the spine was clinically normal and the Veteran does not claim that he has had a spine disability since service.  The January 1973 VA examination report does not show the Veteran had complaints of, diagnoses for, or symptoms of a spine disability.  The one year presumption does not apply as there was no showing of arthritis manifesting itself to a degree of 10 percent or more within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the Board finds there is no showing that a spine disability and/or radiculopathy is secondary to the service-connected right knee disability.  The Board again relies on the October 2004 VA examination report and the totality of the evidence in the file to determine that the Veteran's spine disability and radiculopathy is not proximately due to or the result of his service-connected right knee disability.  38 C.F.R. § 3.310(a).  The October 2005 bone scan that the Veteran thought may shed some light on the etiology of low back disability revealed a normal sacrococcygeal spine.  The private medical reports suggesting a relationship between low back disability and service-connected right knee disability are of less probative weight than the October 2004 VA examination report. 

A clear preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability with radiculopathy and the benefit-of-the-doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for a lumbar spine disability with radiculopathy is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


